We have said in No. 35 Appeals,* for the reasons therein stated, that the Court below had no jurisdiction to grant the relief prayed in the petition of the Maryland Trust Company. For the same reason the Court below had no authority to entertain the petition of the appellant in this case. *Page 55 
The appellee has filed a motion to dismiss this appeal on the ground that the Safe Deposit and Trust Company of Baltimore had no right to intervene in the case of the Maryland Trust Company in the Court below, and "was no party to the appeal of the Maryland Trust Company." But as the Court below, for the reasons we have stated, properly refused to grant the relief prayed by the appellant in this case, its order will, to that extent, be affirmed, and the motion to dismiss the appeal will be overruled, without determining whether the appellant had a right to appeal.
Order of Court below, to the extent that it denied the reliefprayed in the petition of the appellant, affirmed, with costs,and petition of the appellant dismissed.
* Ante, p. 36. *Page 56